UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2007 DYNEX CAPITAL, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-9819 (Commission File Number) 52-1549373 (IRS Employer Identification No.) 4551 Cox Road, Suite 300 Glen Allen, Virginia (Address of principal executive offices) 23060 (Zip Code) Registrant’s telephone number, including area code: (804) 217-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 2, 2007, the Registrant issued a press release reporting its financial results for the quarter ended June 30, 2007.A copy of the press release is being furnished as an exhibit to this report and is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d) Exhibits.The following exhibit is being furnished pursuant to Item 2.02 above. Exhibit No.Description 99.1Earnings Press Release dated August 2, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNEX CAPITAL, INC. Date: August 2, 2007 By: /s/ Stephen J. Benedetti Stephen J. Benedetti Principal Executive Officer Exhibit Index Exhibit No.Description 99.1Earnings Press Release dated August 2, 2007
